Citation Nr: 1516795	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the non-service-connected left ankle disorder.

2.  Entitlement to service connection for loss of strength in the left wrist and left hand.

3.  Entitlement to service connection for arthritis of the left wrist, to include a broken left wrist.

4.  Entitlement to service connection for loss of range of motion with pain in the left wrist.

5.  Entitlement to service connection for an injury to the low back, to include loss of range of motion in the lower and middle back.

6.  Entitlement to service connection for arthritis in the middle and lower back.


7.  Entitlement to service connection for arthritis of the left ankle, to include loss of range of motion with pain in the left ankle, left ankle injury, and weakness in the left ankle causing a fall.

8.  Entitlement to service connection for a left foot injury, to include a knot in the toe area of the left foot causing foot weakness.

9.  Entitlement to service connection for numbness of the left hand and fingers.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

With the exception of the left knee claim, the Veteran's remaining claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2010.  The RO issued a Statement of the Case (SOC) in August 2011.  In August 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's left knee claim comes before the Board on appeal from a February 2014 rating decision of the RO in Nashville, Tennessee, which denied the benefit sought on appeal.  The Veteran filed a NOD in January 2015.  To date, the RO has not issued a SOC.

In December 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in December 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, in a February 2014 rating decision, the RO denied service connection for a left knee disorder.  In January 2015, the Veteran filed a NOD, appealing the denial.  To date, the RO has not issued a SOC in response to the Veteran's January 2015 NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the Veteran was afforded a VA examination in July 2010 to determine the nature and etiology of the disorders currently on appeal.  Following an examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the disorders on appeal were not related to the Veteran's active military service because his left wrist, middle and lower back, and left ankle were normal.  Since that time, the Veteran's private treatment records dated in June 2011, to include X-rays, document diagnoses of degenerative disc disease and arthritis (no joints specified) and diagnoses of degenerative arthritis of the thoracic spine.  At his December 2014 Board hearing, the Veteran also testified that these disorders had worsened since the last examination.  The service treatment records (STRs) document pertinent complaints related to the back, left ankle, left foot, and left hand.  To date, VA medical opinions regarding the etiology of these current disorders have not been obtained.  38 C.F.R. § 3.303 (2014).  Therefore, the Board finds that new VA examinations and medical opinions are required to determine the nature and etiology of the disorders currently on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC concerning his claim of entitlement to service connection for a left knee disorder, to include as secondary to the non-service-connected left ankle disorder.  The SOC should include citations to all relevant laws and regulations pertinent to this claim.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2014).  If, and only if, he perfects a timely appeal of this additional claim should the AOJ return the claim to the Board for further appellate consideration.

2.  Schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and etiology of the Veteran's claimed left wrist disorder, to include loss of strength, arthritis, and loss of range of motion with pain.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) State all of the Veteran's current left wrist diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to the Veteran's active military service?  In forming this opinion, the examiner should consider the March 1975 left hand fracture, documented in the Veteran's STRs.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Schedule the Veteran for an appropriate VA spine examination to ascertain the nature and etiology of the Veteran's claimed back disorder, to include loss of range of motion and arthritis in the lower and middle back.  The Veteran is currently diagnosed with degenerative arthritis of the thoracic spine from a June 2011 private X-ray.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) State all of the Veteran's current back diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to the Veteran's active military service?  In forming this opinion, the examiner should consider the complaints of middle and lower back pain in August 1975, October 1975, December 1975, April 1976, and May 1976, as documented in the Veteran's STRs.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and etiology of the Veteran's claimed left ankle disorder, to include arthritis, loss of range of motion with pain, and weakness in the left ankle.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) State all of the Veteran's current left ankle diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to the Veteran's active military service?  In forming this opinion, the examiner should consider the February 1976 twisted left ankle and follow-up treatment in March 1976, as documented in the Veteran's STRs.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's claimed left foot and toe disorder, to include a knot in the toe area of the left foot causing foot weakness.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) State all of the Veteran's current left foot and toes diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to the Veteran's active military service?  In forming this opinion, the examiner should consider the August 1976 left foot cellulitis, as documented in the Veteran's STRs.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's left hand and fingers, to include loss of strength and numbness.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) State all of the Veteran's current left hand and fingers diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to the Veteran's active military service?  In forming this opinion, the examiner should consider the March 1975 left hand fracture, as documented in the Veteran's STRs.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




